DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 20200162133 A1), hereinafter referred to as D1, in view of Moles Cases et al. (US 20200186208 A1), hereinafter referred to as D2.
Regarding claims 26 and 39, D1 discloses, antenna subset transmission, which comprises: 
memory to store a codebook (Referring to paragraph 0243, memory capable of storing a codebook configuration,); and processing circuitry (Referring to paragraph 0242-0245, a processor coupled to the transceiver and memory,), coupled with the memory, to report a UE capability of the UE to a next generation Node B (gNodeB), wherein the UE capability comprises a number of ports supported by the UE (Referring to Figure 11, receiving an indication that the UE can transmit a number of distinct RS resources, wherein each of the RS resources comprises a number of RS ports this is shown at block 1102. The example method 1100 further comprises receiving an indication of which RS resources the UE can transmit on 
decode control signaling received from the gNodeB, wherein the control signaling comprises at least one parameter to indicate a precoder selected from the codebook based on at least the ports (Referring to Figure 11, receiving an indication of at least one precoder corresponding to each of the at least one RS resources (decode control signaling, wherein the control signaling comprises at least one parameter to indicate a precoder selected from the codebook based on at least the reference signal) and transmitting the physical channel using the indicated precoders on antennas of the UE associated with the indicated RS resource.  See paragraphs 0125-0127.); 
and perform physical uplink shared channel (PUSCH) transmission according to the indicated precoder (Referring to Figure 11, a UE is configured with UL frequency selective precoding and if subband. TPMI signaling is supported, one of the following alternatives may be supported: 1) subband TPMI s are signaled via DCI to the UE only for allocated PRBs for a given PUSCH transmission; or 2) subband TPMIs are signaled via DCI to the UE for all PRBs in UL, regardless of the actual RA for a given PUSCH transmission (perform PUSCH transmission according to indicated precoder). Subband TPMI may correspond to W2 if dual-stage codebook is supported. Wideband TPMI might always be signaled along with subband TPMI.  See paragraph 0132.); 
wherein the codebook is predefined or configured based on different numbers antenna ports and different waveforms, in the UE and the gNodeB (Referring to Figure 11, to support full UE antenna implementation freedom, an NR codebook should be designed considering a wide variety of UE antenna configurations (different number of antenna ports) and channel conditions.  Moreover, a number of optimizations are possible for UL codebook design. Since both DFT-S-OFDM and CP-OFDM  (different waveforms) are to be supported for the uplink, one could design codebooks for both sets of waveforms. Multi-stage or single stage codebooks could be supported according to channel conditions and the amount of UL overhead that can be tolerated.  See paragraphs 0153-0154.)
D1 does not disclose phase tracking reference signal (PT-RS) antenna ports (NPT-RS).
D1 teaches for Codebook based UL transmission, at least TPMI is signaled back to the UE to determine precoder for UL transmissions, which comprises the UE signaling distinct RS resources capabilities, wherein each of the RS resources comprises a number of RS ports.  See paragraph 0173.  However, D1 does not explicitly teach the UE signaling phase tracking reference signal antenna ports capabilities to the gNB.  D2 teaches a challenge faced by NR implementation is Radio-frequency impairments when wireless systems operate in the mmWave band, specifically, the effects of phase noise produced by the local oscillators. Because the degradation produced by phase noise increases with increasing carrier frequency, the physical layer of NR operating in mmWave frequencies should be robust to phase. This problem introduces a need for a new reference signal PT-RS (Phase Tracking Reference Signal). PT-RS can be used both for mitigation of the phase noise induced common phase error (CPE), experienced equally on all subcarriers within an OFDM symbol, and inter-carrier interference (ICI) caused by the loss of orthogonality between subcarriers.  This PT-RS may be used both in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PT-RS of D2 in the system of D1 where each TPMI corresponds to one of the plurality of resources and indicates a precoder to be applied to combine the virtualized PUSCH antenna elements corresponding to each port in each of the resources.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with well-known standards that utilize PT-RS to mitigate phase noise and improve system throughput. 
Regarding claims 27 and 40, D1 does not disclose wherein the processing circuitry is further operable to determine a number of PT-RS antenna ports to be used for the PUSCH transmission, based on the indicated precoder.
Note the Examiner interprets the term “operable” as equivalent to “capable of” and the limitation “to be used for . . .” as an intend-use limitation, which is not given patentable weight. Therefore, the Examiner interprets the claim as equivalent to a processor capable of determining a number of PT-RS antenna ports.  D1 teaches a transmitting PUSCH based upon supported ports, in which a UE is configured with UL frequency selective precoding and if subband. TPMI signaling is supported, one of the following alternatives may be supported: 1) subband TPMI s are signaled via DCI to the UE only for allocated PRBs for a given PUSCH transmission; or 2) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PT-RS of D2 in the system of D1 where each TPMI corresponds to one of the plurality of resources and indicates a precoder to be applied to combine the virtualized PUSCH antenna elements corresponding to each port in each of the resources.  One of ordinary skill in the art before the effective filing date of the invention would have been 
Regarding claims 28 and 41, the primary reference further teaches wherein the control signaling comprises an uplink (UL) grant and/or Radio Resource Control (RRC) signaling (Referring to Figure 7, the DCI Format comprising the UL grant scheduling a PUSCH transmission is dimensioned according to the indicated UE capability for SRS resources.  See paragraph 0098.)
Regarding claims 29 and 42, the primary reference further teaches wherein the control signaling is received in downlink control information (DCI) transmitted from the gNodeB, and the precoder is indicated by a transmission precoder matrix indicator (TPMI) and a transmission rank indicator (TRI) included in the DCI (Referring to Figure 11, for UL-MIMO codebook structure, such as from RAN1#88 and RAN1#88bis, include NR supporting UL-MIMO scheduling by DCI (control signaling received in DCI from dNB). This support can include an indication of an SRI that has been transmitted by this UE in a previous time instance. Each configured SRS resource is associated with at least one UL Tx beam/precoder; no SRI is needed when a single SRS resource is configured. The support for can also include a TRI for possible values that are up to the number of SRS ports configured in the indicated SRI, and a wideband TPMI. The TPMI is used to indicate a preferred precoder over the SRS ports in the selected SRS resource by the SRI. Precoding matrices may depend on the number of SRS ports configured in the indicated SRI. This field may be used for non-codebook-based UL-MIMO transmission and subband TPMI may be signaled (precoder indicated by a TPMI and a TRI included in the DCI). There may be multiple ways for indicating selection of multiple SRS resources.  See paragraph 0131.)
wherein the processing circuitry is further operable to: decode a waveform configuration for the UE received in the control signaling; or determine the waveform configuration based on the indicated precoder; wherein the waveform configuration is one of a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform and a Discrete Fourier Transform-spread-OFDM (DFT-s- OFDM) waveform (Referring to Figures 14 and 15, It has also been observed that increasing codebook size and using non-constant modulus elements can provide substantially better gains than increasing subband size in multi-panel UEs. To support full UE antenna implementation freedom, NR codebook should be designed considering a wide variety of UE antenna configurations and channel conditions. It has been observed that a wide variety of codebooks could be design for CP-OFDM vs. DFT-S-OFDM, CM preserving vs. non-constant modulus, single stage vs. multi-stage, etc (the precoder selection would correspond to the codebook relative to CP-OFDM and DFT-S-OFDM). It has been observed that 4 layer SU MIMO can meet NR peak spectral efficiency requirements of 15 bps/Hz.  See paragraph 0171.)
Regarding claims 31 and 44, the primary reference further teaches wherein the predefined or configured codebook in the UE and the gNodeB is divided into a plurality of codebook subsets based on different numbers of PT-RS antenna ports and/or different waveforms; and the processing circuitry is further operable to: decode an indication of a codebook subset received from the gNodeB, wherein the codebook subset is selected by the gNodeB based on the NPT-RS and/or a waveform configuration for the UE, wherein the indicated precoder is within the codebook subset; wherein the waveform configuration is one of a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform and a Discrete Fourier Transform-spread-OFDM (DFT-s- OFDM) waveform (Referring to Figures 14 and 15, It has also been 
Regarding claims 32 and 45, the primary reference further teaches wherein the processing circuitry is further operable to: decode an indication of the waveform configuration received from the gNodeB; or determine the waveform configuration based on the codebook subset (Referring to Figures 14 and 15, It has also been observed that increasing codebook size and using non-constant modulus elements can provide substantially better gains than increasing subband size in multi-panel UEs. To support full UE antenna implementation freedom, NR codebook should be designed considering a wide variety of UE antenna configurations and channel conditions. It has been observed that a wide variety of codebooks (equivalent to plurality of codebook subsets for different waveforms) could be design for CP-OFDM vs. DFT-S-OFDM, CM preserving vs. non-constant modulus, single stage vs. multi-stage, etc (the precoder selection performed by the eNB would correspond to the codebook relative to CP-OFDM and DFT-S-OFDM). It has been observed that 4 layer SU MIMO can meet NR peak spectral efficiency requirements of 15 bps/Hz.  See paragraph 0171.)
wherein the UE capability further comprises a number of Sounding reference signal (SRS) antenna ports (Nsrs), or a number of SRS antenna ports per PT-RS antenna port (Referring to Figures 6 and 7, the UE transmits information regarding how many SRS resources the UE would like to use, how many SRS resources can be transmitted simultaneously, and the number of ports per SRS resource (block 602). This may comprise indicating the number of SRS resource groups, the number of SRS resources per group, and the number of SRS ports per SRS resource. In some embodiments, this step includes an indication of which SRS resources may be transmitted simultaneously by the UE. In some embodiments described in more detail below, the SRS resources that can be transmitted simultaneously can be determined using a fixed mapping based on the number of SRS resource groups and the number of SRS resources per group. In other embodiments, more parameters are used to identify the SRS resources that may be transmitted simultaneously.  See paragraph 0072-0074.)
Regarding claim 34 and 47, the primary reference further teaches wherein the codebook comprises a rank 1 codebook, which is denoted as (formula) . . . (Note, the Examiner interprets the claim as reciting a rank 1 codebook and gives no patentable weight to the recited formula as formula does not recite any positive limitations which differentiate the claims from the prior art.  Further, the prior art’s rank 1 codebook is equivalent to the claimed codebook as there is no functional difference between the claimed formula and recited prior art.  Referring to Figures 12-15, Rank 1 precoding is used, since this is where the greatest gains tend to be, and so can serve as an initial check on the merits of subband TPMI.  See paragraph 0142.)
Regarding claims 35 and 48, the primary reference further teaches wherein the codebook comprises a rank 2 codebook, which is denoted as . . . (Note, the Examiner interprets the claim 
Regarding claims 36 and 49, the primary reference further teaches wherein the codebook comprises a high rank codebook, wherein the high rank is represented by R which is an integer larger than 2, and the high rank codebook is denoted as (formula) . . . (Note, the Examiner interprets the claim as reciting a rank > 2 codebook and gives no patentable weight to the recited formula as formula does not recite any positive limitations which differentiate the claims from the prior art.  Further, the prior art’s rank > 2 codebook is equivalent to the claimed codebook as there is no functional difference between the claimed formula and recited prior art.  Referring to Figures 12-15, beneficial to transmit simultaneously on multiple panels to produce a higher rank, a more directive transmission, and/or to combine transmit power from multiple power amplifiers. Consequently, the ports to which a codebook can apply should be able to be formed by aggregating SRS resources. When multiple SRI(s) are indicated, the TPMI applies across all ports in the indicated resources, and a codebook corresponding to the aggregated resource is 
Regarding claims 37 and 50, the primary reference further teaches wherein the codebook is capable of supporting antenna combining and antenna selection, and is denoted as: W=W1W2, wherein WI is used for selecting antenna ports, and W2 is used for indicating co-phasing between the selected antenna ports (Note, the Examiner interprets the term “capable of” as merely descriptive of optional claim language that suggest that the device may be configured to support the recited function, but does not actually require the performance of the function just merely the ability to be configured to support such a function.  Further, the term “used for” is considered an intended-use limitation and is not given patentable weight as the language merely recites an intention for some future use but does not recite a positive recitation.  The prior art teaches an equivalent codebook that is has the ability to support antenna combining and antenna selection.  Referring to Figures 12-15, the design of a robust, simple, codebook as a baseline, and add other codebooks according to their gain, complexity, and use case may be prioritized. Rel-15 NR may support at most 4 layers for SU-MIMO transmission and codebooks. A multi stage codebook structure (e.g., using W=W1W2 as in DL) could be useful to reduce overhead if channel correlation so allows.  See paragraph 0175.)
Regarding claim 38 and, further regarding claim 50, the primary reference further teaches wherein for wideband precoding, the precoder is indicated by a transmission precoder matrix indicator (TPMI) based on W; and for subband precoding, the precoder is indicated by a first TPMI based on W and a second TPMI based on W2, and wherein the first TPMI is used to indicate a wideband antenna port selection and the second TPMI is used to indicate antenna co-phasing for each subband (Note the term “used for” is considered an intended-use limitation and 

Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
On page 10 of the remarks, regarding claims 26-50, the Applicant argues neither Harrison nor Moles Cases qualifies as prior art.  The Examiner respectfully disagrees.  The instant application claims priority benefit to an PCT filed 27 July 2017.  The cited prior art pre-dates the Applicant’s earliest entitled priority, 16 June 2017 and 28 June 2017, respectively.  Therefore, the cited prior art is properly presented as prior art.
On page 11 of the remarks, regarding claim 26, the Applicant argues the combination of Harrison and Moles Cases is unreasonable.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of references that teaches the claimed invention.  It would have been obvious to one of ordinary skill in the art before the effective .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahman et al. (US 2018/0309490 A1) – based on a number of antenna ports identifying either a first or second codebook.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462